148 N.W.2d 301 (1967)
181 Neb. 360
STATE of Nebraska, Appellee,
v.
Jerry SHELDON, Appellant.
No. 36407.
Supreme Court of Nebraska.
February 10, 1967.
Edgar V. Thomas, David City, for appellant.
Clarence A. H. Meyer, Atty. Gen., Richard H. Williams, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH and McCOWN, JJ.
SMITH, Justice.
Defendant moved under the Post Conviction Act to vacate convictions and sentences for burglary and possession of burglar's tools. The district court overruled the motion, and defendant has appealed.
Defendant contends that he was denied counsel at the preliminary hearing and that the sentences were excessive. These issues were determined adversely to him on direct appeal in State v. Sheldon, 179 Neb. 377, 138 N.W.2d 428. Unless a miscarriage of justice is shown, the post conviction remedy is not available for reconsideration of matters that were determined by this court. State v. Parker, 180 Neb. 707, 144 N.W.2d 525.
The judgment is affirmed.
Affirmed.